This was an appeal by the plaintiffs from the Court of *366Quarter Sessions of Dauphin county, who by their judgment affirmed an order of two justices of the peace, removing Jane Porterfield from West Hanover to Dromore.
The order of the justices was in these words:
“Dauphin county, ss. Whereas complaint hath been made “to us the subscribers, two of the justices of the peace of the “said county, by the inhabitants of the township of West “Hanover in Dauphin county aforesaid, that Jane Porterfield “(alias Hillis) is likely to become chargeable to the said “township of West Hanover; and whereas by her own oath, “and by several other testimony, it appears and we do hereby “adjudge, that her last legal settlement is in' the township of “Dromore in the county of Lancaster therefore &c.”
Mr. Tilghman for the appellants took two exceptions to the order of the two justices.
1. That it does not state that complaint was made to them by the overseers of the poor of West Hanover. [Vide 1 Sess. Cas. 6, 32. 12 Mod. 89. Carth. 365. 5 Mod. 149. 2 Salk. 492. Andr. 361.]
2. There is , no adjudication, or even assertion, that the pauper was likely to become chargeable. [Vide 2 Salk. 491. 1 Stra. 73. 1 Sess. Cas. 131. 2 Sess. Cas. 93.
Mr. Bradford for the appellees, admitted that both exceptions to the order were fatal.
Whereupon the court quashed the order of the two justices, and the judgment of affirmance thereof by the sessions.